DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are allowable. Claims 6-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (Claims 1-5) and II (Claims 6-7), and telephonic election of Group I by Attorney Lei Yu on 16 May 2022 is hereby withdrawn and claims 6-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710116640.2, filed on 28 February 2017.


Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner' s statement of reasons for allowance:
The closest identified prior art of record is Chen et al. (CN 105624347 A), hereinafter Chen I, in view of Chen et al. (CN 105624346 A), hereinafter Chen II. 
Chen I teaches a liquid high temperature slag granulation and waste heat recovery device (Title), where a granulation system 2 including a granulator 201 (a granulator; [0033]), rotating shaft 203 (rotating shaft; [0034]), and a motor 2010 (a motor; [0034]), where the granulator is connected via base 202 and rotating shaft 203 to the motor 2010 (fixed to the motor arranged vertically through the rotating shaft; [0034]). Chen I further teaches the shaft 203 is fixed with the shaft sleeve 209 (a shaft sleeve sleeved at periphery of the rotating shaft; [0034]), an air duct inner sleeve 208 (an inner duct sleeve; [0034]), where shaft sleeve 209 is fixed to the inner sleeve 208 (the inner duct sleeve is arranged at periphery of the shaft sleeve; [0034]). Chen I further teaches the shaft 203 is fixed with the shaft sleeve 209 through the thrust bearing 20 (the shaft sleeve is supported within the inner duct sleeve through a bearing; [0034]), and the shaft sleeve is provided with cooling air holes (cooling air vents provided on the shaft sleeve; [0034]). Chen I further teaches an air supply assembly consists of two air duct outer sleeve 207 and air duct inner sleeve 208 with different outer diameters (annular cooling air channel consists of the inner duct sleeve and an outer duct sleeve arranged at periphery of the inner duct sleeve which have different external diameters; [0034]), and shaft sleeve 209 fixed to the inner sleeve 208 of the air duct through the bottom annular end cover 205 (shaft cooling air channel consists of the inner duct sleeve and the shaft sleeve; [0034]), and the air supply assembly is provided with an annular tuyere located on the outer periphery of the granulator (an air cap arranged at a top of the outer duct sleeve; [0014]). Chen I does not teach a temperature measurement component for monitoring temperature of the rotating shaft, sealing of the motor with a sealing cover, shaft sleeve mounting cooling air holes annularly and symmetrically, a cold-air main, master control valve, shaft cooling air branch, annular cooling branch, control valve, flowmeter, air intake, a slag dropping pipe divided into an upper and lower section, accident diversion spout, or temperature measurement component for the slag dropping pipe.
Chen II teaches a slag buffering system with flow control function (Title), comprising a slag dropping pipe 10 (slag dropping pipe; [0030]), where slag flows from the drop pipe to a granulation system (arranged above a granulator; [0033]), and a sliding nozzle (a sliding gate arranged at the lower section; [0017, 0030]). Chen II does not teach the slag dropping pipe is divided into an upper and lower section, a diameter of the upper section larger than a diameter of the lower section, an accident diversion spout, or a first temperature measurement component, and further does not teach a temperature measurement component for monitoring temperature of the rotating shaft, sealing of the motor with a sealing cover, shaft sleeve cooling air holes that are mounted annularly and symmetrically, a cold-air main, master control valve, shaft cooling air branch, annular cooling branch, control valve, flowmeter, or air intake.
Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a control system for dry centrifugal granulation of liquid slag as claimed. As the independent claim(s) 1 is/are free from the art, claims 2-7 are also free from the art due at least to their dependency from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733